Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 10/22/2020.
2.	Claims 1-6, and 8-13 are pending, wherein independent claims 1, and 8 have been amended.
Response
3.	The examiner withdraws previous 35 USC 103 rejections mailed on 7/24/2020 due to the amendment received on 10/22/2020.
Reason for Allowance
4.	Independent claims 1, and 8 are patentable over cited prior art of Dolgov et al., in view of Pawlicki et al, and in view of Zheng et al because these prior art do not sufficiently disclose about a system, and a corresponding method for navigating an autonomous driving vehicle (ADV), comprising:
a computing device configuring to:
align the captured environmental scene around the ADV with a predefined scene template, adjust the predefined scene template using the processed environmental data, and
navigate the ADV based on the adjusted scene template; wherein the predefined scene template is a standard navigation map.
5.	Dependent claims 2-6, and 9-13 are allowed because they incorporate above reason of allowance in their parent claims 1, and 8.
Conclusion
6.	Claims 1-6, and 8-13 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/            Primary Examiner, Art Unit 3662